913 F.2d 981
286 U.S.App.D.C. 215
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.JAMES R. ROANE CONSTRUCTION COMPANY, Appellant,v.WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITYJohn F. McElhenny, Contracting Officer, in his official capacity.
No. 89-7078.
United States Court of Appeals, District of Columbia Circuit.
Sept. 13, 1990.Rehearing and Rehearing En Banc Denied Dec. 3, 1990.

Before RUTH BADER GINSBURG, STEPHEN F. WILLIAMS and SENTELLE, Circuit Judges
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court order filed February 7, 1989, be affirmed substantially for the reasons stated therein.*


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.



*
 This Judgment was scheduled to be filed on February 15, 1990, but was misplaced due to a clerical error.  The filing date is accordingly September 13, 1990